 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   CHRISTOPHER EDWARD FERGUSON,
                                                       Case No.: 2:16-cv-01525-APG-NJK
12         Plaintiff(s),
                                                                      Order
13   v.
                                                                 [Docket No. 41]
14   CHAD BAKER, et al.,
15         Defendant(s).
16        Pending before the Court is Plaintiff’s motion for extension. Docket No. 41. Defendants
17 must file a response by noon on December 19, 2019. No reply will be allowed.
18        IT IS SO ORDERED.
19        Dated: December 18, 2019
20                                                          ______________________________
                                                            Nancy J. Koppe
21                                                          United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
